Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
19, 2014




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00480-CV


 LANCE MCKENZIE, INDIVIDUALLY AND AS REPRESENTATIVE OF
   THE ESTATE OF COURTNEY MCKENZIE-THUE (DECEASED),
DEBORAH DIVER, INDIVIDUALLY AND AS NEXT FRIEND OF JENSEN
                    O’HARA, Appellants

                                       V.

  WAKE FOREST UNIVERSITY BAPTIST MEDICAL CENTER A/K/A
  WAKE FOREST BAPTIST MEDICAL CENTER AND WAKE FOREST
         UNIVERSITY SCHOOL OF MEDICINE, Appellees

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-74868


                MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 10, 2014. On August 11,
2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. All other pending motions are denied.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices McCally, Brown and Wise.




                                        2